--------------------------------------------------------------------------------

Exhibit 10.1


FOURTH AMENDMENT
TO
EMPLOYMENT AGREEMENT


This Fourth Amendment to Employment Agreement (“Amendment”) is entered into by
and between NutraCea, a California corporation with principal offices at 6720 N.
Scottsdale Road, Suite 390, Scottsdale, Arizona 85253 (“NutraCea”) and W. John
Short (“Employee”), effective as of July 15, 2011 (the “Effective
Date”).  NutraCea and Employee agree as follows:


1.
Background and Purpose.



1.1.           Employment Agreement. NutraCea and Employee are parties to that
certain Employment Agreement dated July 6, 2009, as amended pursuant to the
First Amendment to the Employment Agreement dated July 7, 2009, the Second
Amendment to the Employment Agreement dated November 6, 2009, and the Third
Amendment to Employment Agreement dated July 2, 2010 (collectively as amended,
the “Employment Agreement”).


1.2.           Amendment. NutraCea and Employee wish to modify certain of the
provisions of the Employment Agreement to provide that Twenty Percent (20%) of
Employee’s Base Salary for the last six months of 2011 be payable in the form of
a stock options instead of in cash, all as set forth in this Amendment.


1.3           Capitalized Terms.  Capitalized terms not otherwise defined herein
shall have the respective meanings ascribed to them in the Employment Agreement.


1.4.           Effective Date. This Amendment shall become effective as of the
Effective Date set forth above.


2.
Amendments.  The Employment Agreement is hereby amended to provide the
following:



2.1           Payment of Base Salary.  With respect to the period beginning on
July 1, 2011 and ending on December 31, 2011 (“Subject Period”), Employee’s Base
Salary shall be payable as follows:


(a)           Cash Payment.  Eighty percent (80%) of Employee’s Base Salary
shall be paid in cash, subject to normal payroll withholdings and NutraCea’s
standard payroll practices; and


(b)           Stock Options.  In lieu of payment in cash, NutraCea shall pay
twenty percent (20%) of Employee’s Base Salary for the Subject Period by
granting to Employee on the Effective Date three non-statutory stock options
(“Stock Options”) to purchase a total of 715,110 shares of NutraCea’s Common
Stock pursuant to the terms of NutraCea’s 2010 Equity Incentive Plan (“2010
Plan”) and associated stock option agreements for the 2010 Plan (“Option
Agreements”).  The first Stock Option shall be exercisable for 392,494 shares
and have a term on one year, the second Stock Option shall be exercisable for
204,595 shares and have a term of two years and the third Stock Option shall be
exercisable for 118,021 shares and have a term of three years. Subject to the
acceleration and termination provisions of the 2010 Plan and the Option
Agreements, each Stock Option shall vest and become exercisable as to a number
of shares equal to the Incremental Share Number  for that Stock Option on each
of the 15th day and last day of each month from July 2011 through December 2011,
subject to Employee continuing to be an employee of NutraCea through each such
date.  The per share exercise price of the Stock Options shall be the higher of
(i) the fair market value of a share of NutraCea’s common stock on the Effective
Date (as determined under the 2010 Plan) and (ii) $0.20.  For purposes of this
Amendment, the “Incremental Share Number” for a Stock Option shall equal the
total number of shares subject to such Stock Option divided by twelve (12).

 
 

--------------------------------------------------------------------------------

 
 
2.2           Acceleration for Certain Events.  If during the Subject Period
Employee’s employment is terminated (i) by NutraCea other than for Cause, (ii)
by Employee for Good Reason, or (iii) due to Employee’s death or Work-Related
Disability, all the shares subject to the Stock Options shall immediately vest
and become exercisable, which accelerated vesting shall constitute payment of
twenty percent (20%) of Employee’s Base Salary for the period beginning on the
date of termination and ending on December 31, 2011 for purposes of Section
3.2.2(a)(A) of the Employment Agreement.


2.3           Not Good Reason.  The grant of the Stock Options in lieu of
payment in cash of twenty percent (20%) of Employee’s Base Salary pursuant to
Section 2.1 above shall be deemed not to be a reduction of Employee’s Base
Salary.


3.
Effect of Amendment.



3.1           Terms. On and after the date hereof, each reference in the
Employment Agreement to "this Agreement," "herein," "hereof," "hereunder" or
words of similar import shall mean and be a reference to the Employment
Agreement as amended hereby.


3.2           Full Force and Effect. Except as specifically amended by this
Amendment, the Employment Agreement shall remain in full force and effect and
the Employment Agreement, as amended by this Amendment, is hereby ratified and
confirmed in all respects.  Upon the execution and delivery hereof, this
Amendment and the Employment Agreement shall henceforth be read, taken and
construed as one and the same instrument, but such amendments and supplements
shall not operate so as to render invalid or improper any action heretofore
taken under the Employment Agreement.


3.3           Conflicting Terms.  In the event of any conflict or inconsistency
between the provisions of the Employment Agreement and the provisions of this
Amendment, the provisions of this Amendment shall control.


4.
Miscellaneous.



4.1           Governing Law; Further Action; Counterparts. This Amendment shall,
in all respects, be governed by and construed under the laws of the State of
California applicable to agreements executed and to be wholly performed within
California, without regard to conflict of law principles. The parties agree to
take all action necessary or useful to complete and accomplish the intentions of
this Amendment. This Amendment may be executed in any number of counterparts,
each of which will be deemed an original but all of which taken together will
constitute one and the same instrument.

 
2

--------------------------------------------------------------------------------

 
 
4.2           Entire Agreement.  This Amendment, together with the Employment
Agreement, constitutes the entire agreement between and among the parties and
supersedes any and all prior and contemporaneous oral or written understandings
between the parties relating to the subject matter hereof.


 
[Remainder of Page Left Blank Intentionally—Signature Page Follows]

 
3

--------------------------------------------------------------------------------

 

NutraCea and W. John Short have executed and delivered this Fourth Amendment to
Employment Agreement as of the Effective Date set forth above.





 
NUTRACEA
         
/s/ J. Dale Belt
 
By: Jerry Dale Belt
 
Title:  Chief Financial Officer
             
EMPLOYEE
         
/s/ W. John Short
 
W. John Short









[Signature Page to Fourth Amendment to Employment Agreement]
 
 
4

--------------------------------------------------------------------------------